                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Richmond Division


VICTOR LIVERMON,

       Petitioner,
V.                                                                  Civil Action No.3:19CV487


HAROLD W.CLARKE,

       Respondent.

                                 MEMORANDUM OPINION


       Victor Livermon, a Virginia state prisoner proceeding pro se, brings this petition pursuant

to 28 U.S.C. § 2254("§ 2254 Petition," ECF No. 1)challenging his conviction in the Circuit

Court for the Isle of Wight County, Virginia (hereinafter,"Circuit Court"). Respondent Harold

W. Clarke filed a Motion to Dismiss alleging that the relevant statute of limitations bars

Livermon's claims. ("Motion to Dismiss," ECF No. 8.) On November 20,2019,the Magistrate

Judge issued a Report and Recommendation("R. & R.")that recommended granting the Motion

to Dismiss and denying Livermon's § 2254 Petition. (ECF No. 13.) Livermon timely filed an

Objection to the R&R. ("Objection," ECF No. 14.) On December 23,2019, Livermon filed a

Motion for Leave to File an Amended Complaint based on "newly discovered facts" regarding

his case. ("Motion for Leave to Amend,"ECF No. 15.) For the reasons that follow, Livermon's

Objections will be OVERRULED,the Motion to Dismiss will be GRANTED,the Motion for

Leave to Amend will be DENIED,and Livermon's § 2254 Petition will be DENIED.

                                      I. BACKGROUND


       The Magistrate Judge made the following findings and recommendations:

       A. Procedural Histoiy

               Following a guilty plea, Livermon was convicted of two counts of
       distribution of cocaine second offense and one count of distribution of cocaine
       third offense. (ECF No. 10-1, at 1.) On Jime 29, 2016, the Circuit Court entered
        final judgment and sentenced Livermon to an active sentence of 16 years. (Jd. at
        2.) Livermon did not appeal. (§ 2254 Pet. 2.)
                On September 6, 2016, Livermon filed a pro se motion to withdraw his
        guilty plea. Motion for Withdrawal of Plea Agreement 1, Commonwealth v.
        Livermon, Nos. CR16-66 to CR16-68 (Va. Cir. Ct. filed Sept. 6, 2016)
        (incorrection citation number omitted). On September 7, 2016, the Circuit Court
        denied Livermon's motion to withdraw his guilty plea. Commonwealth v.
        Livermon, Nos. CR16-66 to CR16-68 (Va. Cir. Ct. Sept. 7, 2016) (incorrect
        citation number omitted).
                On June 28, 2017, Livermon filed a petition for a writ of habeas corpus
        with the Circuit Court. (ECF No. 10-4, at 2.) On March 7, 2018, the Circuit
        Court denied Livermon's state habeas petition. (ECF No. 10-5, at 11.) Livermon
        appealed that decision. See Livermon v. Clarke, No. 180585 (Va. Feb. 26, 2019).
        On February 26,2019, the Supreme Court of Virginia refused Livermon's petition
        for appeal. Id.
                On April 22, 2019, Livermon filed the instant § 2254 Petition.' In his
        § 2254 Petition, Livermon raises the following claims for relief:

               Claim One       "Petitioner's motion to withdraw his guilty plea is based
               upon ineffective assistance of counsel." (ECF No.2, at 5.)^

               Claim Two "Writ of habeas corpus on ineffective assistance of counsel
               on guilty [plea]." {Id. at 6.)

        Essentially, Livermon contends that he received ineffective assistance in
        conjunction with his guilty plea because counsel failed to inform Livermon how
        his convictions would impact his suspended sentence for which Livermon was on
        probation.

        B. Analysis

               1. Statute of Limitations


               Respondent contends that the federal statute of limitations bars
        Livermon's claims. Section 101 ofthe Antiterrorism and Effective Death Penalty
        Act ("AEDPA") amended 28 U.S.C. § 2244 to establish a one-year period of
        limitation for the filing of a petition for a writ of habeas corpus by a person in

'This is the date on which the Livermon swears that he deposited his § 2254 Petition into the
prison mail system. (ECF No. 2, at 16). The Court deems Livermon's § 2254 Petition to be filed
as ofthis date. See Houston v. Lack,487 U.S. 266,276(1988). The Court corrects the
capitalization, punctuation, and spelling in the quotations from Livermon's submissions.

^ During his guilty plea proceedings, Livermon acknowledged that he was on probation during
the period oftime that he committed the offense to which he was pleading guilty. (ECF No. 10-
3, at 10.) Livermon further acknowledged that his guilty plea "could have some effects or
consequences on that status." {Id.)
       custody pursuant to the judgment of a state court. Specifically, 28 U.S.C.
       § 2244(d)now reads;

              1.      A 1-year period of limitation shall apply to an application for a
              writ of habeas corpus by a person in custody pursuant to the judgment of a
              State court. The limitation period shall run from the latest of~
                     (A) the date on which the judgment became final by the
                      conclusion of direct review or the expiration of the time for
                      seeking such review;
                     (B) the date on which the impediment to filing an application
                      created by State action in violation of the Constitution or laws of
                      the United States is removed, if the applicant was prevented from
                      filing by such State action;
                     (C) the date on which the constitutional right asserted was
                      initially recognized by the Supreme Court, if the right has been
                      newly recognized by the Supreme Court and made retroactively
                      applicable to cases on collateral review; or
                     (D) the date on which the factual predicate of the claim or
                      claims presented could have been discovered through the exercise
                      ofdue diligence.
              2.      The time during which a properly filed application for State post-
              conviction or other collateral review with respect to the pertinentjudgment
              or claim is pending shall not be counted toward any period of limitation
              under this subsection.


       28 U.S.C.§ 2244(d).

              2. Commencement and Running of the Statute of Limitations

              Under 28 U.S.C. § 2244(d)(1)(A), Livermon's conviction became final on
       Friday, July 29, 2016, when the time to note an appeal expired. Hill v. Braxton,
       277 F.3d 701, 704 (4th Cir. 2002) ("[T]he one-year limitation period begins
       running when direct review of the state conviction is completed or when the time
       for seeking direct review has expired ... ."(citing 28 U.S.C. § 2244(d)(1)(A)));
       see Va. Sup. Ct. R. 5:A6 (requiring notice of appeal to be filed within thirty days
       after judgment).

              3. Statutory Tolling

              The limitation period began to run on July 30, 2016 and ran for 331 days
       before Livermon filed a petition for a writ of habeas corpus with the Circuit
       Court.^ See 28 U.S.C. § 2254(d)(2). The limitation period remained tolled until
       the Supreme Court of Virginia refused Livermon's petition for appeal from the

^ The Court assumes the limitation period was tolled for the two days that Livermon's Motion for
Withdrawal ofPlea Agreement was pending before the Circuit Court.
       denial of his state habeas petition on February 26, 2019. Id. The limitation period
       began running on February 27, 2019 and ran for another 54 days before Livermon
       filed his § 2254 Petition. Because the limitation period ran for 385 days, the §
       2254 Petition is barred by the statute of limitations unless Livermon demonstrates
       that he is entitled to a belated commencement ofthe limitation period or that some
       equitable exception allows him to avoid the limitation period. Neither Livermon
       nor the record suggests any plausible basis for equitable tolling'* or a belated
       commencement of the limitation period under 28 U.S.C. § 2244(d)(l)(B)-(D).
       Accordingly, the statute oflimitations bars the § 2254 Petition.

                                 II. STANDARD OF REVIEW


       "The magistrate [judge] makes only a recommendation to this court. The

recommendation has no presumptive weight, and the responsibility to make a final determination

remains with this court." Estrada v. Witkowski, 816 F. Supp. 408,410(D.S.C. 1993)(citing

Mathews v. Weber,423 U.S. 261,270-71 (1976)). This Court "shall make a de novo

determination ofthose portions ofthe report or specified proposed findings or recommendations

to which objection is made." 28 U.S.C. § 636(b)(1). "The filing of objections to a magistrate's

report enables the districtjudge to focus attention on those issues—^factual and legal—that are at

the heart ofthe parties' dispute." Thomas v. Arn,474 U.S. 140,147(1985). "[Wjhen a party

makes general and conclusory objections that do not direct the court to a specific error in the

magistrate's proposed findings and recommendations," de novo review is unnecessary. Orpiano

V. Johnson,687 F.2d 44,47(4th Cir. 1982)(citations omitted).

                              III. LIVERMON'S OBJECTIONS

       Although Livermon failed to comply with the Court's directive that his "objections [] be

numbered,"(ECF No. 13, at 5),the Court construes Livermon's Objection to raise two

challenges to the R&R.


 The Supreme Court has "made clear that a 'petitioner' is 'entitled to equitable tolling' only if
he shows'(1)that he has been pursuing his rights diligently, and(2)that some extraordinary
circumstance stood in his way' and prevented timely filing." Holland v. Florida, 560 U.S. 631,
649(2010)(quoting Pace v. DiGuglielmo,544 U.S. 408,418(2005)).
        A.     Livermon's First Objection

        Livermon's Objection first challenges the application ofthe one-year statute of

limitations to his § 2254 Petition. (Obj. 7-9,ECF No. 14.) Livermon seems to assert that the

R&R miscalculated the one-year statute oflimitations because he had 90 days to appeal to the

United States Supreme Court the Virginia Supreme Court's refusal of his habeas petition.

{Id. at 9.) More specifically, Livermon argues that the "Respondent didn't applied [sic] the

Virginia Supreme court ruling taking into account that, the petitioner case was still pending when

the Circuit Court denied the petitioner's state writ ofhabeas corpus." {Id. at 8.)

        As the R&R explains,the AEDPA places a one-year limitations period on the filing of

federal petitions for writs of habeas corpus that state prisoners bring pursuant to 28 U.S.C.

§ 2254. For state prisoners, the limitations period is statutorily tolled for the time during which a

properly filed application for state post-conviction or other collateral review remains pending.

28 U.S.C.§ 2244(d)(2). Because "[tjolling merely pauses the clock,[and] does not restart anew

the limitations period," Federal Habeas Manual § 9A:43(2019),the limitations period resumes

when the state court issues a ruling on collateral review.

       Relevant to Livermon's Objection, a petitioner is not entitled to statutory tolling for the

period available to file a petition for writ ofcertiorari to the United States Supreme Court

following state collateral review, even if a petition for certiorari is filed, because the Supreme

Court "is not a part of a state's post-conviction procedures." Lawrence v. Florida, 549 U.S. 327,

332(2007)("The application for state postconviction review is therefore not'pending' after the

state court's postconviction review is complete, and § 2244(d)(2)does not toll the 1-year

limitations period during the pendency ofa petition for certiorari."). This contrasts with the

period between state court finality on direct appeal and the time available to file a petition for

certiorari in the United States Supreme Court, in which case the limitations period has not yet

                                                 5
commenced. See Federal Habeas Manual § 9A:66,2019(collecting cases). Thus,the limitations

period is not tolled between the completion of state post-conviction review and the filing ofan

application for post-conviction review iii federal court.

       Applying the statutory tolling rules to Livermon's case, the limitation period began to run

on July 30,2016 and ran until June 28,2017—331 days later—^when Livermon filed his state

habeas petition. Then, as the R&R correctly noted,"[t]he limitation period remained tolled until

the Virginia Supreme Court refused Livermon's petition for appeal from the denial of his state

habeas petition on February 26,2019." (R.& R.4,ECF No. 13.) After the Virginia Supreme

Court refused Livermon state habeas relief, the one-year limitations period began running again

on Wednesday, February 27,2019, and it expired roughly 35 days later, on Tuesday, April 2,

2019. (R.& R.4.) Livermon filed the instant § 2254 Petition no earlier than April 22,2019.

(See Livermon v. Clarke, No. 19cv324(E.D. Va. 2019)ECF No. 1.) As a result, the one-year

statute oflimitations bars Livermon's § 2254 Petition. Accordingly, Livermon's first objection

regarding the R&R's calculation ofthe timeliness of his § 2254 Petition will be overruled.

       B.      Livermon's Second Objection

       Livermon raises a general objection that the "running ofthe time should have been

equitably tolled." (Obj. 8, ECF No. 14.) Livermon has not demonstrated the requisite due

diligence to warrant belated commencement ofthe limitation period or to qualify his claims for

equitable tolling.

       The Supreme Court ofthe United States has made clear "that § 2244(d)is subject to

equitable tolling in appropriate cases." Holland v. Florida, 560 U.S. 631,645(2010). Equitable

tolling of petitions "for collateral review is available only when a defendant demonstrates

"(1)that he has been pursuing his rights diligently, and(2)that some extraordinary circumstance

stood in his way and prevented timely filing." Whiteside v. United States, 775 F.3d 180,184(4th

                                                 6
Cir. 2014)(internal quotation marks and citation omitted). Within these parameters,"equitable

tolling is appropriate in those rare instances where—due to circumstances extemal to the party's

own conduct—^it would be unconscionable to enforce the limitation period against the party and

gross injustice would result." Id. (internal quotation marks and citation omitted).

       Here, Livermon fails to allege that he has diligently pursued his rights and that

extraordinary circumstances prevented him from timely filing his § 2254 Petition. Apart from

recounting the procedural history of his case and simply requesting that this Court equitably toll

the relevant limitations period, Livermon does not set forth a basis for equitable tolling. This

vague and general assertion does not present the Court with a "rare instance" that warrants

equitable tolling. As a result, the Court sees no reason to equitably toll the statute of limitations.

Accordingly, Livermon's second objection will be overruled.

                  IV. LIVERMON'S MOTION FOR LEAVE TO AMEND


       In his Motion for Leave to Amend, Livermon generally seeks to add Strickland claims to

his § 2254 Petition, alleging that he received ineffective assistance ofcounsel when he entered

his guilty plea. After reviewing the allegations in Livermon's Motion for Leave to Amend,the

Court finds that the Motion must be denied as futile because such claims are time-barred.

       Federal Rule of Civil Procedure 15(a) provides:

       A party may amend its pleading once as a matter of course within:

               (A)21 days after serving it, or
               (B)if the pleading is one to which a responsive pleading is required, 21
               days after service of a responsive pleading or 21 days after service of a
               motion under Rule 12(b),(e), or (f), whichever is earlier.

       (2) Other Amendments. In all other cases, a party may amend its pleading only
       with the opposing party's written consent or the court's leave. The court should
       freely give leave when justice so requires.
Fed. R. Civ. P. 15(a). "Under Rule 15(a)leave to amend shall be given freely, absent bad faith,

undue prejudice to the opposing party, orfutility ofamendment.'" United States v. Pittman, 209

F.3d 314,317(4th Cir. 2000)(emphasis added)); see also Mayle v. Felix, 545 U.S. 644,654—55

(2005)(recognizing applicability of Rule 15(a)to § 2254 petitions). While Rule 15(a) grants

district courts broad discretion to grant or deny a party's motion to amend,it nonetheless

provides that "leave [to amend] shall be freely given when justice so requires." Caselaw

interpreting the rule makes clear, however,that a court must not grant leave to amend if the

requested amendment would be futile, i.e., if the added claim would surely fail. See Foman v.

Davis, 371 U.S. 178, 182(1962); Davis v. Piper Aircraft Corp.,615 F.2d 606,613-14(4th

Cir. 1980)

       Here, Livermon filed his Motion for Leave to Amend nearly eight months after filing his

§ 2254 Petition, nearly four months after Respondent filed his Motion to Dismiss, and one month

after the Magistrate Judge issued the R&R recommending that this Court deny his petition. As a

result, Livermon may not amend his pleading as a matter of course. Rather, Livermon may only

amend his § 2254 Petition with Respondent's written consent or the Court's leave. Fed. R. Civ.

P. 15(a)(2).

       Although Livermon asserts that his belatedly-raised claims stem from "newly discovered

facts," the information on which he relies derives from his case. (Mot. for Leave 4,ECF No.

15.) First, Livermon contends that here was"no retume [sic] ofan indictment in open court by

the grand jury or any members thereof. Which deprived the court ofjurisdiction to prosecute the

petitioner." {Id.) This does not amount to a newly-discovered factual predicate sufficient to

evade the statute of limitations. Additionally, Livermon asserts that his counsel rendered

insufficient assistance when negotiating his plea agreement because "[t]he only reason petitioner

accepted the plea package was due to his fare [sic] of possibly receiving a much higher sentence

                                                8
ifthe charge ofsecond and third offense was resurrected." {Id. at 5.) But this information

concerning the charged offenses and his plea was always known to Livermon and does not create

a foundation for avoiding the statute of limitations years after he entered his guilty plea.

Moreover,this allegation presents a reasonable explanation for why Livermon entered his plea

and does not show that his counsel rendered ineffective assistance.

       Livermon further contends that his counsel inappropriately represented his codefendant

and that "[h]ad petitioner knew [sic] that his attorney had represented [her], he would not have

allowed counsel to represent him, nor would he have pled guilty." {Id. at 7.) Again, Livermon

does not show how this amounts to newly-discovered facts sufficient to overcome the statute of

limitations period, nor does he allege that this representation prejudiced him in any way other

than making a blanket assertion that he did not receive adequate assistance. Lastly, Livermon

asserts that the confidential informant in his case was not credible and that he should have known

about "the issues with regard to the confidential informant... prior to petitioner entering his

plea." {Id.) Livermon does not explain how information regarding the confidential informant

amounts to an ineffective assistance of counsel claim, nor does he explain how this information

allows him to overcome the statute oflimitations. Because Livermon failed to file his § 2254

Petition and the Motion for Leave to Amend within the one-year limitations period, the statute of

limitations bars his claims and the Court will deny the Motion for Leave to Amend as futile.

       Accordingly,the Report and Recommendation will be ACCEPTED and ADOPTED.

                                       V. CONCLUSION

       Livermon's Objections(ECF No. 14) will be OVERRULED. The Report and

Recommendation(ECF No. 13) will be ACCEPTED and ADOPTED. The Motion to Dismiss

(ECF No.8)will be GRANTED and the Motion for Leave to Amend will be DENIED(ECF No.
15). The § 2254 Petition(ECF No. 1) will be DENIED. Livermon's claims and the action will

he DISMISSED.

        An appeal may not be taken from the final order in a § 2254 proceeding unless ajudge

issues a certificate of appealability("COA"). 28 U.S.C.§ 2253(c)(1)(A). A COA will not issue

unless a prisoner makes "a substantial showing ofthe denial of a constitutional right." 28 U.S.C.

§ 2253(c)(2). A petitioner satisfies this requirement only when "reasonable jurists could debate

whether(or,for that matter, agree that)the petition should have been resolved in a different

manner or that the issues presented were 'adequate to deserve encouragement to proceed

further.'" Slack v. McDaniel, 529 U.S. 473,484(2000)(quoting Barefoot v. Estelle, 463 U.S.

880, 893 n.4(1983)). Livermon fails to meet this standard. A certificate of appealability will

therefore be DENIED.

        An appropriate Order will accompany this Memorandum Opinion.




Date:     DK 2 7 2019                                       United StatesDisroa Judge
Richmond, Virginia




                                               10
